GAERTNER, Judge,
concurring.
I reluctantly concur. Whether or not possession of “a half a joint” of marijuana is viewed today by the ordinary juror as so heinous that he would vote for conviction in the absence of substantial evidence of guilt may weil be debatable. Nevertheless, I recognize and am bound to follow the vast array of precedential authority for the presumption of prejudice flowing from the admission of evidence of unrelated crimes, as lucidly set forth in the majority opinion.
Most regrettable, however, is the fact that we are required to remand this case for retrial, with all of the expense, delay and inconvenience attendant thereto, because of a trial incident that need not and should not have occurred. Moreover, as reflected by the record, it was a deliberate effort by one of the most experienced assistant circuit attorneys in the City of St. Louis to interject even more poison than his extensive review of defendant’s prior convictions had already accomplished. The calculated nature of the impropriety is clearly shown by the fact that the assistant circuit attorney had announced the conclusion of his cross-examination and the judge had advised the defendant to leave the witness stand. The record then shows that the following took place.
MR. MOSS: Well, here, just a second. I unfortunately missed one, were you convicted on August 11th, 1983 of the misdemeanor of possession of Marijuana?
A. Yeah.
Q. And how much money did you have in your pocket when you were arrested? A. About twenty-two to twenty-three dollars.
Q. Wasn’t it closer to about three hundred dollars.
A. Naw, it won’t no three hundred, I can’t remember what it was.
Q. How much did you have up — up over the visor?
A. That was about twenty-seven dollars, there.
Q. Did you have anything else up over the visor?
MR. MORGAN: I’m going to object, Your Honor—
MR. MOSS: Circumstance of the arrest. THE COURT: What’s the objection.
MR. MORGAN: He’s trying to bring in some side offense, that’s he not charged with.
THE COURT: So far as I know it isn’t yet, overruled.
Q. (By Mr. Moss:) What else did you have over the visor?
A. I had about a half a joint.
Q. Of what?
A. Marijuana.
Q. That’s illegal, isn’t it?
A. Yeah.
Q. Okay. No further questions.
Absolutely nothing of relevance was adduced by this supplemental cross-examination with the possible exception, for purposes of credibility of course, of the marijuana misdemeanor conviction five days before defendant’s arrest on the instant charge. It is patent that the sole purpose of the interrogation relating to the misdemeanor conviction followed so. closely by possession of marijuana was to poison the *161minds of the jurors regarding the defendant’s character. By being introduced as a seeming afterthought, a patent effort to drive one last nail into the proverbial coffin, it is glaringly emphasized and its prejudicial effect enhanced.
This case demonstrates that the reversal of convictions so frequently attributed by the public to excessive judicial attention to technicalities is in reality an effort to preserve the rights of all citizens to due process of law as guaranteed by the United States and the Missouri Constitutions. Rather than directing criticism to the judiciary for such reversals, the public should be aware of the fact that appellate courts deal only with the record presented by lawyers. Where, as in this casé, that record discloses a patent effort to deprive a defendant of a fair trial, the onus for the delay and added expense should be directed toward the prosecutor who caused it. This is especially true when, rather than resulting from youthful zeal, the error is but one example of a consistent pattern of improper tactics reflected by other transcripts in cases tried by the same experienced prosecutor.